IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1254
                               Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH ERIC FUNKE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Joseph Funke appeals the sentence entered following his guilty plea to

possession of methamphetamine, third offense. AFFIRMED.




      Tabitha L. Turner of Turner Law Firm, PLLC, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Vaitheswaran, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


VAITHESWARAN, Judge.

         Joseph Funke pled guilty to possession of a controlled substance

(methamphetamine), third offense. See Iowa Code section 124.401(5) (2017).

The district court adjudged him guilty of the crime and sentenced him to prison,

with the sentence to be served consecutively to a sentence for a separate crime,

for a term not exceeding seven years.

         On appeal, Funke contends the district court abused its discretion in

imposing a prison term. See State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015)

(setting forth standard of review). He suggests “there were additional options

available which would have provided more structure for [him] and possibl[y] aided

in his rehabilitation effort.”

         The district court addressed this issue. The court noted that Funke could

have received probation rather than prison time as he requested had he simply

continued in the treatment program he was attending when the presentence

investigator interviewed him. However, the day before his originally scheduled

sentencing hearing, Funke was “booted out of the treatment program.” He failed

to appear for sentencing.1 The court queried, “[W]hy would I think you’re going to

make it through a treatment program if you can’t even make it through the

treatment program while you’re awaiting your sentencing hearing?” The court

concluded Funke was not “a good risk” and a prison sentence might serve as a

“wake-up call” to move towards rehabilitation.




1
    A warrant was issued for Funke’s arrest, and the sentencing hearing was rescheduled.
                                        3


      We discern no abuse of discretion in the district court’s sentencing decision.

Accordingly, we affirm his conviction, judgment and sentence for possession of

methamphetamine third offense.

      AFFIRMED.